NETERER, District Judge.
On the 16th day of June, 1920, in the harbor of Yokohama, Japan, the Japanese steamship Kiyo Maru was on fire, and called for help. The steamship West Jester went to her assistance. When it approached the Kiyo Maru, “from a little fore side of the funnel leading aft to the stern, was encompassed by flame.” Another vessel of the same nationality was lying by a short distance away. There were upon the Kiyo Maru at the time 238 people, including a crew of 93. These people were on the forward part of the ship, many of them jumping overboard and were rescued by the lifeboats from the other steamship lying by, but no assistance was rendered to the Kiyo Maru. The West Jester went to the port side of the burning steamer and turned on its hose at about 5 o’clock in the afternoon. *443About 6 o'clock an oil tank exploded in the Kiyo Maru. The wind h?uing shifted, the heat was intense. The West Jester cut loose and and ."Lifted to the starboai’d side, and the crew again boarded the burning ship and turned on six fire lióse of the West Jester. The officers and crew worked diligently and continuously, except for refreshment, until 8 o’clock on the following morning, when they succeeded in extinguishing the flames.
The Kiyo Maru had a cargo of between 4,000 and 5,000 tons of nitrate of soda from Chile. The ship was worth approximately $1,000,-000. There is no testimony as to the value of the nitrate. The damage to the Kiyo Maru by the fire was approximately $250,000. The damage' to the West Jester was nominal, about $1,200. The West Jester is a large steel steamship of modern type, belonging to the Shipping Board, operated by Waterhouse & Co. The Shipping Board suggested an amicable settlement of the salvage claim, and concluded an adjustment for 200,000 yen, or $96,000. Out of this sum, items for commissions, attorney’s fees, survey, and. miscellaneous expenses were taken, which left net $79,705.24. The petition herein is filed by the United States «attorney, and with it he has deposited the money realized from this settlement, and prays that the money be paid to the master and crew, and to the ship in accordance with the Japanese law, which provides two-thirds to the ship and one-third to the master and crew.
A show cause order was issued, directing all parties to appear before the court and show cause why the distribution should not be made. At the time of the settlement the master objected to the settlement as being not sufficient payment, and has not at any time consented thereto. Nineteen seamen appeared in court in response to the show cause order, and in open court signified their willingness to accept the settlement; twelve have not responded to the show cause order. The master appeared by counsel, and he and all of the men who appeared agreed in open court that the court should distribute the funds in accordance with equity and justice to the parties entitled thereto; the master insisting that he be awarded, in view of the responsibility resting upon him, extra compensation in accordance with the usual rule.
The service rendered is of very high order. Rarely have men exhibited greater bravery and gallantry than the master and crew on this ship, and undoubtedly saved the ship, and no doubt many human lives, at the risk of their own lives, as well as the ship under the master’s command. The commander of the steamship Kiyo Maru issued this certificate:
“Yokohama, Japan, June 17, 1020.
“This is to certify that the American steamship West Jester, 5,86ii gross tons. Capt- Patrick J. Woods, came alongside the Japanese steamship Kiyo Maru, anchored about two miles outside Honmuku Buoy, at about 5:40 p. in., the lfith inst., when the Kiyo Alaru was in great peril from tire in the engine room, which encompassed the whole of the aft part of the Kiyo Maru, from a little fore side of the funnel leading aft to the stern. At the time no other assistance was being given, and on board the, Kiyo Alaru lire had cut off all methods by which the lire could be extinguished. That the steamship West .Tester, with six fire hose going, attacked the fire. At 30 p. m. the llames were considerably reduced. E’ire hose were kept going and played in seat of fire, and from then on the fire was kept in abeyance and smoldered. The credit of *444subjugating the Are is hereby given by me to the master of the steamship West Jester.”
The Marine Surveyor, Rennie Tipple, at Yokohama, made a report to the owner’s agent of the American steamship West Jester, in which he says:
“The master of the West Jester performed a brave and skillful act in going alongside the Kiyo Maru, under adverse weather conditions, when the Kiyo Maru was raging'with a fierce and rapidly increasing fire, and, by remaining alongside and playing water onto the fire until the said fire was subdued and extinguished, in my opinion, saved the Kiyo Maru and her cargo from destruction. Further, in my opinion, when the West Jester’s crew boarded the Kiyo Maru, they imperiled their lives. The whole crew of the West Jester behaved most pluekily, but the chief engineer, Mr. ft.' K. Willis, deserves especial credit, .as he pluekily led and by his knowledge of the -interior of the engine room and stokehold of- an oil steamer was able to more efficiently direct movements and more quickly quell the fire. In conclusion it may fairly be said the whole credit of extinguishing the Kiyo Maru fire is wholly and solely due to the master, chief engineer, and crew of the West Jester.”
In harmony with the sentiment of the officers and crew of the West Jester, the settlement is approved, and out of the fund $26,125 shall be paid to the master and crew in proportion to the wages which they receive, and that in addition there be paid to the master the sum of $5,-’000, and to the first engineer the sum of $1,500, and.the balance, less the clerk’s costs and commissions, to be paid to the claimant. The Kiyo Maru was fortunate in having the matter amicably settled.